       Case 1:17-cv-05156-RA-BCM Document 98 Filed 04/30/20 Page 1 of 2


                                                              USDC-SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC#:
                                                              DATE FILED: 4-30-20
 MAHFUJUR RAHMAN AND LITON SHAH,

                               Plaintiffs,

                          v.                                  No. 17-CV-5156 (RA)

 RED CHILI INDIAN CAFÉ, INC.,                                        ORDER
 MOHAMMED MOJNU MIAH a/k/a SHEIKH
 MOHAMMED MOJNU, AND NOOR ISLAM
 a/k/a MOHAMMED HARUN MIAH,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiffs Mahfujur Rahman and Liton Shah filed this action against Defendants Red Chili

Indian Cafe, Inc. (“Red Chili”), Mohammed Mojnu Miah, and Noor Islam, seeking relief under

the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). On September 22,

2017, Defendants Miah and Islam (the “Individual Defendants”), proceeding pro se, filed a Joint

Answer and Affirmative Defenses, which was subsequently stricken, see Dkts. 61, 66, and then

reinstated, see Dkt. 92. Defendant Red Chili never answered or otherwise appeared in this action,

despite being advised several times that “a corporation may not appear in a lawsuit against it except

through an attorney, and that, where a corporation repeatedly fails to appear by counsel, a default

judgment may be entered against it” pursuant to Federal Rule of Civil Procedure 55. See Grace v.

Bank Leumi Trust Co. of N.Y., 443 F. 3d 180, 192 (2d Cir. 2006) (citation omitted); see also, e.g.,

Dkts. 28, 30, 34, 42, 66, 88, 90.

       Plaintiffs moved for a default judgment against all Defendants on January 3, 2020. See

Dkt. 71. On February 10, 2020, the Court held a conference ordering the defaulting Defendants
         Case 1:17-cv-05156-RA-BCM Document 98 Filed 04/30/20 Page 2 of 2



to show cause as to why a default judgment should not be entered in favor of Plaintiffs. In light

of the fact that the Individual Defendants appeared at that conference, the Court denied Plaintiffs’

motion for a default judgment on February 26, 2020, and gave Defendant Red Chili “one more

opportunity to find counsel to represent it in this action, which it must, given that a corporation

may not proceed pro se.” See Dkt. 88. The Court also advised Defendant Red Chili that if it did

not obtain representation and file a responsive pleading by April 27, 2020, the Court would grant

Plaintiffs’ motion for default judgment against it. See id.

          On April 28, 2020, Magistrate Judge Moses held a telephonic conference with all parties.

Although Plaintiffs appeared through counsel and the Individual Defendants appeared pro se,

Defendant Red Chili did not appear at the conference, and the Individual Defendants “confirmed

that Red Chili had no counsel to represent it.” See Dkt. 97 at 1 & n.1. Accordingly, Plaintiffs’

motion for a default judgment against Defendant Red Chili Indian Café, Inc. is hereby granted.

Because the case against the Individual Defendants is ongoing, the Court defers ruling on damages

at this time.

          Plaintiffs shall serve a copy of this Order on Defendants and file proof of service on the

docket.

SO ORDERED.

Dated:       April 30, 2020
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
